DETAILED ACTION
This office action is responsive to communication filed on March 16, 2021.
AFCP 2.0
Applicant’s request for entry of the amendment filed March 16, 2021 under AFCP 2.0 was received and has been approved by the Examiner.
Election/Restrictions
Claim 1 is allowable. Claims 5, 6, 8-11, 13 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement among species 1-36, as set forth in the Office action mailed on April 18, 2019, is hereby withdrawn and claims 5, 6, 8-11, 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 4-14 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Consider claim 1, the prior art of record does not teach nor reasonably suggest that a frame rate of the first circuit is lower than a frame rate of the second circuit, in combination with the other elements recited in claim 1.

	Claims 2, 4-14, 17, 22 and 24 are allowed as depending from an allowed claim 1.

	Claims 18-21 are allowed for the reasons provided on pages 9 and 10 of the Office Action filed November 27, 2019.

	Claim 23 is allowed for the reasons provided on pages 9 and 10 of the Office Action filed July 23, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696